Exhibit 10.1
 
 




EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of
the 20th day of January 2018 (the "Effective Date", by and between Riot
Blockchain Canada Inc., a British Columbian corporation headquartered at 202 6th
Street, Suite 401, Castle Rock, CO 80104 ("Company") and Jeffrey Vormittag, an
individual ("Executive").
W I T N E S S E T H:
WHEREAS, the Executive desires to be employed by the Company as its Chief
Operating Officer and the Company wishes to employ the Executive in such
capacity.
NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree as follows:
1. Employment and Duties.  The Company agrees to employ and the Executive agrees
to serve as the Company's Chief Operating Officer.  The duties and
responsibilities of the Executive shall include the duties and responsibilities
as the Company's Board of Directors ("Board") and Chief Executive Officer may
from time to time assign to the Executive.  The Executive shall have the
authority to hire and build a technical team for the Company going forward.
The Executive shall devote such time as Executive, in his sole discretion,
determines to be necessary or appropriate to the business and affairs of the
Company and its subsidiaries.  Nothing in this Section 1 shall prohibit the
Executive from:  (A) serving as a director or member of any other board,
committee thereof of any other entity or organization, or as an officer,
employee or manager thereof; (B) delivering lectures, fulfilling speaking
engagements, and any writing or publication relating to his area of expertise;
(C) serving as a director or trustee of any governmental, charitable or
educational organization; (D) engaging in additional activities in connection
with personal investments and community affairs, including, without limitation,
professional or charitable or similar organization committees, boards,
memberships or similar associations or affiliations or (E) performing advisory
activities.
2. Term.  The term of this Agreement shall commence on the Effective Date and
shall continue for a period of two (2) years following the Effective Date and
shall be automatically renewed for successive one (1) year periods thereafter
unless either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this Agreement. 
"Employment Period" shall mean the initial two (2) year term plus renewals, if
any.
3. Place of Employment.  The Executive's services shall be performed at such
location or locations as Executive shall determine, in his sole discretion.
4. Salary.  The Company agrees to pay the Executive a base salary ("Base
Salary") of USD $225,000 per annum.  Annual adjustments after the first year of
the Employment Period shall be determined by the Board. The Base Salary shall be
paid in periodic installments in accordance with the Company's regular payroll
practices and subject to regular statutory deductions.
5. Bonuses.
(a) Signing Bonus.  Upon execution of this Agreement, Executive shall be
entitled to a signing bonus of USD $25,000, net after regular statutory
deductions.
(b) Annual Bonus.  The Executive shall be eligible to receive an annual bonus
the ("Annual Bonus") as determined by the Compensation Committee or the Board of
Directors of the Company (the "Compensation Committee") in an amount equal to
100% of the Executive's annualized Base Salary. The Annual Bonus shall be paid
by the Company to the Executive promptly after determination that the relevant
targets, if any, have been met, it being understood that the attainment of any
financial targets associated with any bonus shall not be determined until
following the completion of the Company's (and Parent's) annual audit and public
announcement of such results and shall be paid promptly following the Company's
(or Parent's) announcement of earnings. In the event that the Compensation
Committee is unable to act or if there shall be no such Compensation Committee,
then all references herein to the Compensation Committee (except in the proviso
to this sentence) shall be deemed to be references to the Board. Upon his
termination from employment, the Executive shall be entitled to receive a
pro-rata portion of the Annual Bonus calculated based upon his final day of
employment, regardless of whether he is employed by the Company through the
conclusion of the fiscal quarter or year, as the case may be, on which the
Annual Bonus is based and may be payable in cash or stock, at the discretion of
the Board. All Annual Bonus payments comprise a base amount and vacation pay
thereon. Accordingly, no additional amount is payable on Annual Bonus amounts in
respect of vacation pay.
 
 
1

--------------------------------------------------------------------------------

(c) Equity Awards.  The Executive shall be eligible for such grants of awards
under a Riot Blockchain, Inc. ("Parent") incentive plan (or any successor or
replacement plan adopted by the Parent's Board and approved by the stockholders
of Parent) (the "Plan") as the Compensation Committee or Board may from time to
time determine (the "Share Awards").  On the Effective Date, the Executive shall
be issued the Share Awards set forth on Schedule I attached hereto.  Share
Awards shall be subject to the applicable Plan terms and conditions, provided,
however, that Share Awards shall be subject to any additional terms and
conditions as are provided herein or in any award certificate(s), which shall
supersede any conflicting provisions governing Share Awards provided under the
Plan.
6. Severance Compensation.  Upon termination of employment for any reason, the
Executive shall be entitled to:  (A) all Base Salary earned through the date of
termination to be paid according to Section 4; (B) any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date to be paid according to Section 8; (C) any
accrued but unused vacation time through the termination date in accordance with
Company policy; and (D) any Annual Bonuses earned through the date of
termination to be paid according to Section 5(b); and all Share Awards earned
and vested prior to termination in accordance with Section 5(c).
Additionally, if the Executive's employment is terminated  without cause, or due
to death or Disability (as defined herein),  the Executive shall be entitled to
receive:
(a) the greater of; (i) a cash amount equal to one hundred percent (100%) of the
sum of the Executive's Base Salary earned during the four (4) months immediately
preceding the date of termination (herein the "Separation Payment"); and (ii)
the Executive's minimum entitlement to notice, pay in lieu of notice, severance
pay (if applicable), vacation pay and any additional minimum entitlement
pursuant to the ESA. In the event that payment is made to the Executive pursuant
to Section 6(a)(i), subject to the terms hereof and the ESA, one-half (1/2) of
the Separation Payment shall be paid within thirty (30) days of the Executive's
termination of employment ("Initial Payment"), provided that the Executive has
executed a release as outlined below; and the balance of the Separation Payment
shall be paid in substantially equal installments on the Company's regular
payroll dates beginning with the first payroll date coincident with or
immediately following the Initial Payment and ending with the last payroll date
that occurs in the third calendar year beginning after the Executive's
termination of employment.
(b) The Executive will be entitled to continued group insurance benefit coverage
for the period required by the ESA. No further coverage will be provided.
(c) It is intended that the termination provisions of this Agreement include the
Executive's full entitlement to termination and/or severance pay pursuant to the
ESA, and any entitlement to payment of damages at common law. No further amount
of notice, severance pay, or pay in lieu of notice pursuant to the ESA or at
common law will be payable. In the event that the Executive's full entitlement
under the ESA exceeds these contractual provisions, then those entitlements
shall replace these provisions and no further entitlements or payments are due
to the Executive pursuant to the ESA or at common law. In no case will the total
payments and provision of benefits made to the Executive in respect of the
termination of his employment be less than the amount payable and entitlements
due to the Executive pursuant to the ESA.
(d) The provisions of this Agreement in respect of the termination of the
Executive's employment without Cause shall remain in full force and effect
throughout the period of the Executive's employment notwithstanding the length
of that employment and any changes in the Executive's employment, including
changes in his/her title, position, duties, level of responsibility, reporting
structure, remuneration, and location.
 
 
2

--------------------------------------------------------------------------------

(d) The payment to the Executive of any amounts in excess of the amounts owing
to the Executive pursuant to the ESA and arising as a result of the termination
of the Executive's employment are conditional upon the execution by the
Executive of a full and final release of all claims and possible claims, in a
form acceptable to the Company. Such full and final release shall include
provisions requiring the Executive to maintain the confidentiality of the terms
of this Agreement and the affirmation of the continuance of the Employee's
obligations following the end of his employment as outlined in this Agreement.
7. Clawback Rights.  The Annual Bonus, and any and all stock based compensation
(such as options and equity awards) (collectively, the "Clawback Benefits")
shall be subject to "Clawback Rights" as follows:  during the period that the
Executive is employed by the Company and  upon the termination of the
Executive's employment and for a period of two (2) years thereafter, if there is
a restatement of any financial results from which any Clawback Benefits to the
Executive shall have been determined, the Executive agrees to repay any amounts
which were determined by reference to any Company financial results which were
later restated (as defined below), to the extent the Clawback Benefits amounts
paid exceed the Clawback Benefits amounts that would have been paid, based on
the restatement of the Company's financial information.  All Clawback Benefits
amounts resulting from such restated financial results shall be retroactively
adjusted by the Compensation Committee to take into account the restated
results, and any excess portion of the Clawback Benefits resulting from such
restated results shall be immediately surrendered to the Company and if not so
surrendered within ninety (90) days of the revised calculation being provided to
the Executive by the Compensation Committee following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment.  The calculation of the revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations.  All determinations by
the Compensation Committee with respect to the Clawback Rights shall be final
and binding on the Company and the Executive.  The Clawback Rights shall
terminate following a Change of Control as defined in Section 12(f), subject to
applicable law, rules and regulations.  For purposes of this Section 7, a
restatement of financial results that requires a repayment of a portion of the
Clawback Benefits amounts shall mean a restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared ("Restatements").  The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatements conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 ("Dodd-Frank Act") and require recovery of all "incentive-based"
compensation, pursuant to the provisions of the Dodd-Frank Act and any and all
rules and regulations promulgated thereunder from time to time in effect. 
Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd-Frank
Act and such rules and regulations as hereafter may be adopted and in effect.
8. Expenses.  The Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by the Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures. Additionally, Executive
shall be entitled to reimbursement for automobile expenses in an amount not to
exceed USD $800 per month averaged over one year.
9. Other Benefits.  During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k) or Canadian RRSP), and welfare benefit plans, including, without
limitation, health, medical, dental, vision, life (including accidental death
and dismemberment) and disability insurance plans (collectively, "Benefit
Plans"), in substantially the same manner and at substantially the same levels
as the Company make such opportunities available to the Company's managerial or
salaried executive employees and/or its senior executive officers and subject to
the terms and conditions of the applicable plan policies.
 
3

--------------------------------------------------------------------------------

The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive and
fifty percent (50%) of the additional incremental cost for any group medical,
vision and/or dental coverage elected by the Executive for the Executive's
family.
The Executive shall be entitled to air travel, including travel by business
class, as is reasonable and necessary for the performance of his duties and
responsibilities, in accordance with the Company's policies as approved by the
Board.
10. Vacation.  During the term of this Agreement, the Executive shall be
entitled to accrue, on a pro rata basis, 20 paid vacation days per year. 
Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without Company approval in advance.
11. Intentionally Omitted.
12. Termination of Employment.
(a) Death.  If the Executive dies during the Employment Period, this Agreement
and the Executive's employment with the Company shall automatically terminate
and the Company's obligations to the Executive's estate and to the Executive's
Qualified Beneficiaries shall be those set forth in Section 6 regarding
severance compensation.
(b) Disability.  Subject to the applicable human rights legislation, in the
event that, during the term of this Agreement the Executive shall be prevented
from performing his essential functions hereunder to the full extent required by
the Company by reason of Disability (as defined below), this Agreement and the
Executive's employment with the Company shall automatically terminate.  The
Company's obligation to the Executive under such circumstances shall be those
set forth in Section 6 regarding severance compensation.  For purposes of this
Agreement and subject to applicable human rights legislation, "Disability" shall
mean a physical or mental disability that prevents the performance by the
Executive, with or without reasonable accommodation, of his essential functions
hereunder for an aggregate of ninety (90) days or longer during any twelve (12)
consecutive months.  The determination of the Executive's Disability shall be
made by an independent physician who is reasonably acceptable to the Company and
the Executive (or his representative), be final and binding on the parties
hereto and be made taking into account such competent medical evidence as shall
be presented to such independent physician by the Executive and/or the Company
or by any physician or group of physicians or other competent medical experts
employed by the Executive and/or the Company to advise such independent
physician.
(c) Cause.
(1) At any time during the Employment Period, the Company may terminate this
Agreement and the Executive's employment hereunder for Cause. For purposes of
this Agreement and subject to the ESA, "Cause" shall mean: (a) the willful and
continued failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from the
Executive's death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days following his receipt of such written demand; (b) the conviction of, or
plea of guilty or nolo contendere to, a felony, or (c) fraud, dishonesty or
gross misconduct which is materially and demonstratively injurious to the
Company. Termination under clauses (b) or (c) of this Section 12(c)(1) shall not
be subject to cure.
(2) For purposes of this Section 12(c), no act, or failure to act, on the part
of the Executive shall be considered "willful" unless done, or omitted to be
done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company.  Between
the time the Executive receives written demand regarding substantial
performance, as set forth in subparagraph (1) above, and prior to an actual
termination for Cause, the Executive will be entitled to appear (with counsel)
before the full Board to present information regarding his views on the Cause
event.  After such hearing, termination for Cause must be approved by a majority
vote of the full Board (other than the Executive).  After providing the written
demand regarding substantial performance, the Board may suspend the Executive
with full pay and benefits until a final determination by the full Board has
been made.
 
4

--------------------------------------------------------------------------------

 
(3) Upon termination of this Agreement for Cause, subject to the ESA, the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any Base Salary
earned through the date of termination to be paid according to Section 4; any
unpaid Annual Bonus to be paid according to Section 5; reimbursement of any and
all reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date to be paid according to Section
8; and any accrued but unused vacation time through the termination date in
accordance with Company policy.  The Company shall deduct, from all payments
made hereunder, all applicable taxes, including statutory and other appropriate
deductions.
(d) For Good Reason or a Change of Control or Without Cause.
(1) At any time during the term of this Agreement and subject to the conditions
set forth in Section 12(d)(2) below the Executive may terminate this Agreement
and the Executive's employment with the Company for "Good Reason" or for a
"Change of Control" (as defined in Section 12(f)).  For purposes of this
Agreement, "Good Reason" shall mean the occurrence of any of the following
events without Executive's consent: (A) the assignment to the Executive of
duties that are significantly different from, and/or that result in a
substantial diminution of, the duties that he assumed on the Effective Date
(including reporting to anyone other than solely and directly to the Board); (B)
the assignment to the Executive of a title that is different from and
subordinate to the title Chief Operating Officer of the Company, provided,
however, for the absence of doubt following a Change of Control, should the
Executive be required to serve in a diminished capacity in a division or unit of
another entity (including the acquiring entity), such event shall constitute
Good Reason regardless of the title of the Executive in such acquiring company,
division or unit; or (C) material breach by the Company of this Agreement.
(2) The Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice.  In the event the Executive elects to terminate this Agreement
for Good Reason in accordance with Section 12(d)(1), such election must be made
within the twenty-four (24) months following the initial existence of one or
more of the conditions constituting Good Reason as provided in Section
12(d)(1).  In the event the Executive elects to terminate this Agreement for a
Change in Control in accordance with Section 12(d)(1), such election must be
made within one hundred eighty (180) days of the occurrence of the Change of
Control.
(3) In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason or for a Change of Control or the Company
terminates this Agreement and the Executive's employment with the Company
without Cause, the Company shall pay or provide to the Executive (or, following
his death, to the Executive's heirs, administrators or executors) the severance
compensation set forth in Section 6 above.  The Company shall deduct, from all
payments made hereunder, all applicable taxes, statutory and other appropriate
deductions.
 (4) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 12(d) by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 12(d) be reduced by
any compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by the Executive from any other source
at any time before and after the termination date. The Company's obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company may have against the Executive for any reason.
 
 
5

--------------------------------------------------------------------------------

I Without "Good Reason" by the Executive.  At any time during the term of this
Agreement, the Executive shall be entitled to terminate this Agreement and the
Executive's employment with the Company without Good Reason and other than for a
Change of Control by providing prior written notice of at least thirty (30) days
to the Company.  Upon termination by the Executive of this Agreement or the
Executive's employment with the Company without Good Reason and other than for a
Change of Control, the Company shall have no further obligations or liability to
the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any Base Salary earned through the date of termination to be paid
according to Section 4; any unpaid Annual Bonus to be paid according to Section
5; reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date to be paid according to Section 8; and any accrued but unused vacation time
through the termination date in accordance with Company policy.  The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, including statutory, and other appropriate deductions.
(f) Change of Control.  For purposes of this Agreement, "Change of Control"
shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of fifty percent (50%) or more of
the shares of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company's stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the twelve (12) month period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; provided that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: any acquisition of Common Stock or securities convertible
into Common Stock by any employee benefit plan (or related trust) sponsored by
or maintained by the Company.
(g) Any termination of the Executive's employment by the Company or by the
Executive (other than termination by reason of the Executive's death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a "Notice of Termination" shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.
13. Confidential Information.
(a) Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses ("Confidential Information"), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive.  The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence.  In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 13 shall survive the termination of the Executive's
employment hereunder.
(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.
 
 
6

--------------------------------------------------------------------------------

(c) In the event that the Executive's employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, the Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.
14. Non-Competition.  Executive hereby covenants and agrees that for a period of
three months following the termination of the Employment Period, Executive will
not, without the prior written consent of the Company, indirectly or directly,
on his own behalf or in the service or on behalf of others, whether or not for
compensation, manage, operate, control, finance or participate in the ownership,
management, operation, control or financing of, or be an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, or use or permit his name to be used in connection with, any business or
enterprise or engage in any business activity, or have any interest in any
person, firm, corporation or business, through a subsidiary or parent entity or
other entity (whether as a shareholder, agent, joint venturer, security holder,
trustee, partner, consultant, creditor lending credit or money for the purpose
of establishing or operating any such business, partner or otherwise) with any
Competing Business of the Company in the Covered Area. For purposes of this
Agreement (i) "Competing Business" means any company engaging in cryptocurrency
or data center operations. For purposes of this Non-Competition Agreement (ii)
"Covered Area" means all geographical areas of the United States and other
Foreign jurisdictions where the Company has offices, manufactures or may
contemplate offices or manufacturing of related products and/or sells its
products directly or in-directly through distributors and/or other sales agents.
15. Miscellaneous.
 (a) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.
(b) During the term of this Agreement, the Company shall cover the Executive
under the Company's directors' and officers' liability insurance on the same
basis as it covers other senior executive officers and directors of the Company.
(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive's employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g., Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
7

--------------------------------------------------------------------------------

(g) This Agreement, the legal relations between the parties and any action,
whether contractual or non-contractual, instituted by any party with respect to
any matter arising between the parties, including but not limited to matters
arising under or in connection with this Agreement, such as the negotiation,
execution, interpretation, coverage, scope, performance, breach, termination,
validity, or enforceability of this Agreement, shall be governed by and
construed in accordance with the internal laws of the Ontario and Canada,
without reference to principles of conflicts of laws.  The parties hereto hereby
irrevocably submit to the exclusive jurisdiction of the courts of Ontario with
respect to any matter arising between the parties, and hereby waive, and agree
not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or thereof, that it is not subject thereto
or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in such a Ontario
court.  The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by applicable law, shall be valid
and sufficient service thereof. With respect to any particular action, suit or
proceeding arising between the parties, including but not limited to matters
arising under or in connection with this Agreement, venue shall lie solely in
any Ontario court.  The prevailing party in any dispute arising out of this
Agreement shall be entitled to his or its reasonable attorney's fees and costs.
(h) If any provision of this Agreement or part thereof is declared to be void,
voidable, invalid, illegal, ineffective, frustrated or unenforceable by any
court of competent jurisdiction, the remainder of the provision and this
Agreement and the application thereof to either of the Parties shall not be
affected thereby. Each provision of this Agreement or part thereof shall be
separately valid and enforceable to the fullest extent permitted by law.
(i) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
(j) The Executive represents and warrants to the Company, that he has the full 
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which the Executive is a party.
(k) The Company represents and warrants to the Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.


[Signature page follows immediately]
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.





 
RIOT BLOCKCHAIN CANADA INC.
 
 
 
By: 
Name:  _____________________________
Title: _____________________________
Date Signed:  ________________________
 
 
 
  
Executive: JEFFREY VORMITTAG
 
 
Date Signed:  _________________________





9

--------------------------------------------------------------------------------

SCHEDULE I

·
Restricted Stock Award of 30,000 shares of common stock which shall vest in 24
equal monthly installments, beginning on the one month anniversary of the
Effective Date.




 
10